Title: Thomas Jefferson to Jeremiah A. Goodman, 20 July 1817
From: Jefferson, Thomas
To: Goodman, Jeremiah Augustus


          
            
              Sir
              Monticello
July 20. 17.
            
            with respect to the girl Sally, the fair thing is to consider the bargain as annulled, and for me to repay you the sum allowed for her, 150.D. with interest till repaid: but I cannot undertake the repayment but in all May 1819. I had as live pay in May 18. as in Aug. 18. but I could not do this conveniently, this with the
			 repayment of her clothing comes to something more than you propose. I tender you my best wishes
            Th: Jefferson
          
          
            P.S. July 30. 17. the only contribution you have given to the clothing or subsistence of the child being the sum of 15.D. allowed me for corn in a subsequent account, I mean that that shall also be repaid with interest.
          
        